Exhibit 10.4

ASSET REPRESENTATIONS REVIEW AGREEMENT

among

NISSAN AUTO RECEIVABLES 2017-A OWNER TRUST,

as Issuer

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Sponsor and Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

Dated as of March 28, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

USAGE AND DEFINITIONS

     1  

Section 1.1.

 

Usage and Definitions

     1  

Section 1.2.

 

Additional Definitions

     2  

ARTICLE II

 

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

     2  

Section 2.1.

 

Engagement; Acceptance

     2  

Section 2.2.

 

Confirmation of Scope

     3  

ARTICLE III

 

ASSET REPRESENTATIONS REVIEW PROCESS

     3  

Section 3.1.

 

Review Notices

     3  

Section 3.2.

 

Identification of Subject Receivables

     3  

Section 3.3.

 

Review Materials

     3  

Section 3.4.

 

Performance of Reviews

     3  

Section 3.5.

 

Review Reports

     4  

Section 3.6.

 

Dispute Resolution

     5  

Section 3.7.

 

Limitations on Review Obligations

     5  

ARTICLE IV

 

ASSET REPRESENTATIONS REVIEWER

     6  

Section 4.1.

 

Representations and Warranties

     6  

Section 4.2.

 

Covenants

     7  

Section 4.3.

 

Fees, Expenses and Indemnities

     7  

Section 4.4.

 

Limitation on Liability

     8  

Section 4.5.

 

Indemnification by Asset Representations Reviewer

     8  

Section 4.6.

 

Inspections of Asset Representations Reviewer

     9  

Section 4.7.

 

Delegation of Obligations

     9  

Section 4.8.

 

Confidential Information

     9  

Section 4.9.

 

Personally Identifiable Information

     11  

ARTICLE V

 

RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRESENTATIONS REVIEWER

     13  

Section 5.1.

 

Eligibility Requirements for Asset Representations Reviewer

     13  

Section 5.2.

 

Resignation and Removal of Asset Representations Reviewer

     13  

Section 5.3.

 

Successor Asset Representations Reviewer

     14  

Section 5.4.

 

Merger, Consolidation or Succession

     14  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI

 

OTHER AGREEMENTS

     14  

Section 6.1.

 

Independence of Asset Representations Reviewer

     14  

Section 6.2.

 

No Petition

     15  

Section 6.3.

 

Limitation of Liability of Owner Trustee

     15  

Section 6.4.

 

Termination of Agreement

     15  

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

     15  

Section 7.1.

 

Amendments

     15  

Section 7.2.

 

Notices

     16  

Section 7.3.

 

Limitations on Rights of Others

     17  

Section 7.4.

 

Severability

     17  

Section 7.5.

 

Separate Counterparts

     17  

Section 7.6.

 

Headings

     17  

Section 7.7.

 

Governing Law

     17  

Section 7.8.

 

Waivers

     18  

Schedule A

 

Representations and Warranties, Review Materials and Tests

  

 

ii



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of March 28, 2017 (this
“Agreement”), among NISSAN AUTO RECEIVABLES 2017-A OWNER TRUST, a Delaware
statutory trust, as Issuer, NISSAN MOTOR ACCEPTANCE CORPORATION, a California
Corporation (“NMAC”), as Sponsor and Servicer, and CLAYTON FIXED INCOME SERVICES
LLC, a Delaware limited liability company, as Asset Representations Reviewer
(the “Asset Representations Reviewer”).

BACKGROUND

WHEREAS, in the regular course of its business, NMAC purchases certain motor
vehicle retail installment sale contracts secured by new, near-new, and used
automobiles and light-duty trucks from motor vehicle dealers.

WHEREAS, in connection with a securitization transaction sponsored by NMAC, NMAC
sold a pool of Receivables consisting of retail installment sale contracts to
the Depositor, who sold them to the Issuer.

WHEREAS, the Issuer has granted a security interest in the pool of Receivables
to the Indenture Trustee, for the benefit of the Holders of Notes, as security
for the Notes issued by the Issuer under the Indenture.

WHEREAS, the Issuer desires to engage the Asset Representations Reviewer to
perform reviews of certain Receivables for compliance with the representations
and warranties made by NMAC and the Depositor about the Receivables in the pool.

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and conditions contained herein, the parties
hereto agree as follows.

ARTICLE I

USAGE AND DEFINITIONS

Section 1.1.    Usage and Definitions. Except as otherwise specified herein or
if the context may otherwise require, capitalized terms not defined in this
Agreement shall have the respective meanings assigned such terms set forth in
the Sale and Servicing Agreement, dated as of the date hereof (the “Sale and
Servicing Agreement”), by and among Nissan Auto Receivables Corporation II, as
seller, Nissan Motor Acceptance Corporation, as servicer, Nissan Auto
Receivables 2017-A Owner Trust, as issuer, and U.S. Bank National Association,
as indenture trustee.

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.



--------------------------------------------------------------------------------

Section 1.2.    Additional Definitions. The following terms have the meanings
given below:

“Asset Review” means the performance by the Asset Representations Reviewer of
the testing procedures for each Test and each Subject Receivable according to
Section 3.4.

“Confidential Information” has the meaning stated in Section 4.8(b).

“Information Recipients” has the meaning stated in Section 4.8(a).

“Issuer PII” has the meaning stated in Section 4.9(a).

“Personally Identifiable Information” or “PII” has the meaning stated in Section
4.9(a).

“Review Fee” has the meaning stated in Section 4.3(b).

“Review Materials” means, for an Asset Review and a Subject Receivable, the
documents and other materials for each Test listed under “Review Materials” in
Schedule A.

“Review Report” means, for an Asset Review, the report of the Asset
Representations Reviewer prepared according to Section 3.5.

“Test” has the meaning stated in Section 3.4(a).

“Test Complete” has the meaning stated in Section 3.4(c).

“Test Fail” has the meaning stated in Section 3.4(a).

“Test Pass” has the meaning stated in Section 3.4(a).

“Underwriter” means, any of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc., Mizuho Securities USA Inc., Lloyds Securities
Inc., Scotia Capital (USA) Inc., TD Securities (USA) LLC and Wells Fargo
Securities, LLC, in its capacity as underwriter or representative of the
underwriters pursuant to the underwriting agreement, dated as of March 21, 2017,
between Merrill Lynch, Pierce, Fenner & Smith Incorporated, NMAC and the
Depositor.

ARTICLE II

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

Section 2.1.    Engagement; Acceptance. The Issuer engages Clayton Fixed Income
Services LLC to act as the Asset Representations Reviewer for the Issuer.
Clayton Fixed Income Services LLC accepts the engagement and agrees to perform
the obligations of the Asset Representations Reviewer on the terms in this
Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.2.    Confirmation of Scope. The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Receivables
for compliance with the representations and warranties under the Transaction
Documents, except as described in this Agreement, or (b) determining whether
noncompliance with the representations or warranties constitutes a breach of the
Transaction Documents.

ARTICLE III

ASSET REPRESENTATIONS REVIEW PROCESS

Section 3.1.    Review Notices. On receipt of a Review Notice from the Indenture
Trustee according to Section 7.08(b) of the Indenture, the Asset Representations
Reviewer will start an Asset Review. The Asset Representations Reviewer will
have no obligation to start an Asset Review until a Review Notice is received.

Section 3.2.    Identification of Subject Receivables. Within ten (10) Business
Days after receipt of a Review Notice, the Servicer will deliver to the Asset
Representations Reviewer, with a copy to the Indenture Trustee, a list of the
Subject Receivables.

Section 3.3.    Review Materials.

(a)    Access to Review Materials. The Servicer will render reasonable
assistance to the Asset Representations Reviewer to facilitate the Asset Review.
The Servicer will give the Asset Representations Reviewer access to the Review
Materials for all of the Subject Receivables within 10 (ten) days after receipt
of the Review Notice in one or more of the following ways in the Servicer’s
reasonable discretion: (i) by providing access to the Servicer’s receivables
systems, either remotely or at one of the properties of the Servicer, (ii) by
electronic posting of Review Materials to a password-protected website to which
the Asset Representations Reviewer has access, (iii) by providing originals or
photocopies at one of the properties of the Servicer where the Receivable Files
are located or (iv) in another manner agreed by the Servicer and the Asset
Representations Reviewer. The Servicer may redact or remove PII from the Review
Materials so long as all information in the Review Materials necessary for the
Asset Representations Reviewer to complete the Asset Review remains intact and
unchanged.

(b)    Missing or Insufficient Review Materials. If any of the Review Materials
are missing or insufficient for the Asset Representations Reviewer to perform
any Test, the Asset Representations Reviewer will notify the Servicer promptly,
and in any event no less than 20 days before completing the Review, and the
Servicer will have 15 days to provide the Asset Representations Reviewer access
to such missing Review Materials or other documents or information to correct
the insufficiency. If the missing or insufficient Review Materials have not been
provided by the Servicer within 15 days, the parties agree that the Subject
Receivable will have a Test Fail for the related Test(s) and the Test(s) will be
considered a Test Complete and the Review Report will indicate the reason for
the Test Fail.

Section 3.4.    Performance of Reviews.

(a)    Test Procedures. For an Asset Review, the Asset Representations Reviewer
will perform for each Subject Receivable the procedures listed under “Tests” in
Schedule A for each representation and warranty (each, a “Test”), using the
Review Materials listed for each such Test in Schedule A. For each Test and
Subject Receivable, the Asset Representations Reviewer will determine if the
Test has been satisfied (a “Test Pass”) or if the Test has not been satisfied (a
“Test Fail”).

 

3



--------------------------------------------------------------------------------

(b)    Review Period. The Asset Representations Reviewer will complete the
Review of all of the Subject Receivables within sixty (60) days after receiving
access to the Review Materials under Section 3.3(a). However, if additional
Review Materials are provided to the Asset Representations Reviewer under
Section 3.3(b), the Review period will be extended for an additional thirty
(30) days.

(c)    Completion of Review for Certain Subject Receivables. Following the
delivery of the list of the Subject Receivables and before the delivery of the
Review Report by the Asset Representations Reviewer, the Servicer may notify the
Asset Representations Reviewer if a Subject Receivable is paid in full by the
Obligor or purchased from the Issuer by the Sponsor, the Depositor or the
Servicer according to the Basic Documents. On receipt of notice, the Asset
Representations Reviewer will immediately terminate all Tests of such
Receivables and the Review of such Receivables will be considered complete (a
“Test Complete”). In this case, the Review Report will indicate a Test Complete
for the Receivables and the related reason.

(d)    Previously Reviewed Receivable. If any Subject Receivable was included in
a prior Asset Review, the Asset Representations Reviewer will not perform any
Tests on it, but will include the results of the previous Tests in the Review
Report for the current Asset Review.

(e)    Termination of Review. If an Asset Review is in process and the Notes
will be paid in full on the next Distribution Date, the Servicer will notify the
Asset Representations Reviewer and the Indenture Trustee no less than ten
(10) days before that Distribution Date. On receipt of notice, the Asset
Representations Reviewer will terminate the Asset Review immediately and will
have no obligation to deliver a Review Report.

Section 3.5.    Review Reports.

(a)    Within five (5) days after the end of the Asset Review period under
Section 3.4(b), the Asset Representations Reviewer will deliver to the Issuer,
the Servicer and the Indenture Trustee a Review Report indicating for each
Subject Receivable whether there was a Test Pass or a Test Fail for each Test,
or whether the Subject Receivable was a Test Complete and the related reason.
The Review Report will contain a summary of the findings and conclusions of the
Asset Representations Reviewer with respect to the Asset Review to be included
in the Issuer’s Form 10-D report for the Collection Period in which the Review
Report is received. The Asset Representations Reviewer will ensure that the
Review Report does not contain any Issuer PII.

(b)    Questions About Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) payment in full of the Notes and (ii) one
(1) year after the delivery of the Review Report. The Asset Representations
Reviewer will have no obligation to respond to questions or requests for
clarification from Noteholders or any Person other than the Indenture Trustee or
the Servicer and will direct such Persons to submit written questions or
requests to the Servicer.

 

4



--------------------------------------------------------------------------------

Section 3.6.    Dispute Resolution. If a Receivable that was reviewed by the
Asset Representations Reviewer is the subject of a dispute resolution proceeding
under Section 10.13 of the Sale and Servicing Agreement, the Asset
Representations Reviewer will participate in the dispute resolution proceeding
on request of a party to the proceeding. The reasonable out-of-pocket expenses
of the Asset Representations Reviewer together with reasonable compensation for
the time it incurs in connection with its participation in any dispute
resolution proceeding will be considered expenses of the Requesting Party for
the dispute resolution and will be paid by a party to the dispute resolution as
determined by the mediator or arbitrator for the dispute resolution according to
Section 10.13 of the Sale and Servicing Agreement. If not paid by a party to the
dispute resolution, the expenses will be reimbursed by the Issuer according to
Section 4.3(a).

Section 3.7.    Limitations on Review Obligations.

(a)    Review Process Limitations. The Asset Representations Reviewer will have
no obligation:

(i)    to determine whether a Delinquency Trigger has occurred or whether the
required percentage of Noteholders has voted to direct an Asset Review under the
Indenture, and may rely on the information in any Review Notice delivered by the
Indenture Trustee;

(ii)    to determine which Receivables are subject to an Asset Review, and may
rely on the lists of Subject Receivables provided by the Servicer;

(iii)    to obtain or confirm the validity of the Review Materials and no
liability for any errors in the Review Materials and may rely on the accuracy
and completeness of the Review Materials;

(iv)    to obtain missing or insufficient Review Materials from any party or any
other source;

(v)    to take any action or cause any other party to take any action under any
of the Basic Documents or otherwise to enforce any remedies against any Person
for breaches of representations or warranties about the Subject Receivables; or

(vi)    to establish cause, materiality or recourse for any failed Test.

(b)    Testing Procedure Limitations. The Asset Representations Reviewer will
only be required to perform the testing procedures listed under “Tests” in
Schedule A, and will have no obligation to perform additional procedures on any
Subject Receivable or to provide any information other than a Review Report
indicating for each Subject Receivable whether there was a Test Pass or a Test
Fail for each Test, or whether the Subject Receivable was a Test Complete and
the related reason. However, the Asset Representations Reviewer may provide
additional information about any Subject Receivable that it determines in good
faith to be material to the Review.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

ASSET REPRESENTATIONS REVIEWER

Section 4.1.    Representations and Warranties. The Asset Representations
Reviewer represents and warrants to the Issuer as of the Closing Date:

(a)    Organization and Qualification. The Asset Representations Reviewer is
duly organized and validly existing as a limited liability company in good
standing under the laws of Delaware. The Asset Representations Reviewer is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Asset Representations Reviewer’s ability to
perform its obligations under this Agreement.

(b)    Power, Authority and Enforceability. The Asset Representations Reviewer
has the power and authority to execute, deliver and perform its obligations
under this Agreement. The Asset Representations Reviewer has authorized the
execution, delivery and performance of this Agreement. This Agreement is the
legal, valid and binding obligation of the Asset Representations Reviewer
enforceable against the Asset Representations Reviewer, except as may be limited
by insolvency, bankruptcy, reorganization or other laws relating to the
enforcement of creditors’ rights or by general equitable principles.

(c)    No Conflicts and No Violation. The completion of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (A) conflict with, or be a
breach or default under, any indenture, agreement, guarantee or similar
agreement or instrument under which the Asset Representations Reviewer is a
party, (B) result in the creation or imposition of any Lien on any of the assets
of the Asset Representations Reviewer under the terms of any indenture,
agreement, guarantee or similar agreement or instrument, (C) violate the
organizational documents of the Asset Representations Reviewer or (D) violate
any law or, to the Asset Representations Reviewer’s knowledge, any order, rule
or regulation of a federal or State court, regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the Asset
Representations Reviewer that applies to the Asset Representations Reviewer,
which, in each case, would reasonably be expected to have a material adverse
effect on the Asset Representations Reviewer’s ability to perform its
obligations under this Agreement.

(d)    No Proceedings. To the Asset Representations Reviewer’s knowledge, there
are no proceedings or investigations pending or threatened in writing before a
federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer or its properties (A) asserting the invalidity of this Agreement,
(B) seeking to prevent the completion of the transactions contemplated by this
Agreement or (C) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Asset Representations
Reviewer’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.

 

6



--------------------------------------------------------------------------------

(e)    Eligibility. The Asset Representations Reviewer meets the eligibility
requirements in Section 5.1.

Section 4.2.    Covenants. The Asset Representations Reviewer covenants and
agrees that:

(a)    Eligibility. It will notify the Issuer and the Servicer promptly if it no
longer meets the eligibility requirements in Section 5.1.

(b)    Review Systems; Personnel. It will maintain business process management
and/or other systems necessary to ensure that it can perform each Test and, on
execution of this Agreement, will load each Test into these systems. The Asset
Representations Reviewer will ensure that these systems allow for each Subject
Receivable and the related Review Materials to be individually tracked and
stored as contemplated by this Agreement. The Asset Representations Reviewer
will maintain adequate staff that is properly trained to conduct Asset Reviews
as required by this Agreement.

(c)    Maintenance of Review Materials. It will maintain copies of any Review
Materials, Review Reports and other documents relating to an Asset Review,
including internal correspondence and work papers, for a period of two (2) years
after the termination of this Agreement.

Section 4.3.    Fees, Expenses and Indemnities.

(a)    Annual Fee. The Sponsor shall pay to the Asset Representations Reviewer,
as reasonable compensation for its services, an annual fee in the amount of
$7,500 (the “Annual Fee”). The Annual Fee shall be payable on the Closing Date
and on each anniversary thereof until this Agreement is terminated in accordance
with Section 6.4. The Sponsor shall reimburse the Asset Representations Reviewer
for all reasonable out-of-pocket expenses incurred or made by it, in addition to
the compensation for its services. Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Asset
Representations Reviewer’s agents, counsel, accountants and experts.

(b)    Review Fee. Following the completion of an Asset Review and the delivery
to the Indenture Trustee of the Review Report, or the termination of an Asset
Review according to Section 3.4(e), and the delivery to the Sponsor and the
Servicer of a detailed invoice, the Sponsor shall pay to the Asset
Representations Reviewer a fee of $200 for each Subject Receivable for which the
Asset Review was started (the “Review Fee”). However, no Review Fee will be
charged for any Subject Receivable which was included in a prior Asset Review or
for which no Tests were completed prior to the Asset Representations Reviewer
being notified of a termination of the Asset Review according to Section 3.4(e).
To the extent not paid by the Sponsor and outstanding for at least 60 days, the
Review Fee shall be paid by the Issuer pursuant to Section 5.06 of the Sale and
Servicing Agreement.

 

7



--------------------------------------------------------------------------------

(c)    Indemnification. The Sponsor shall indemnify the Asset Representations
Reviewer against any and all loss, liability or expense (including reasonable
attorneys’ fees) incurred by the Asset Representations Reviewer in connection
with the administration of this Agreement and the performance of its duties
hereunder. The Asset Representations Reviewer shall notify the Sponsor promptly
of any claim for which it may seek indemnity. Failure by the Asset
Representations Reviewer to so notify the Sponsor shall not relieve the Sponsor
of its obligations hereunder. The Sponsor shall defend any such claim, and the
Asset Representations Reviewer may have separate counsel and the Sponsor shall
pay the fees and expenses of such counsel. The Sponsor shall not reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Asset Representations Reviewer through the Asset Representations Reviewer’s own
bad faith, willful misfeasance or negligence in performing its obligations under
this Agreement or breach of this Agreement. The indemnification provided in this
Section 4.3(c) shall survive the termination of this Agreement, the termination
of the Issuer and the resignation or removal of the Asset Representations
Reviewer. The Sponsor acknowledges and agrees that amounts owing to the Asset
Representations Reviewer in respect of the indemnification provided hereunder
shall not be limited to or reduced by the amount of Available Amounts on deposit
in the Collection Account, except to the extent that such Available Amounts have
been allocated to make a payment to the Asset Representations Reviewer on the
next-occurring Distribution Date pursuant to Section 5.06 of the Sale and
Servicing Agreement.

(d)    Payment of Fees and Indemnities. The Asset Representations Reviewer shall
submit reasonably detailed invoices to the Sponsor for any amounts owed to it
under this Agreement. To the extent not paid by the Sponsor and outstanding for
at least 60 days, the fees and indemnities provided for in this Section 4.3
shall be paid by the Issuer pursuant to Section 5.06 of the Sale and Servicing
Agreement; provided, that prior to such payment pursuant to the Sale and
Servicing Agreement, the Asset Representations Reviewer shall notify the Sponsor
in writing that such fees and indemnities have been outstanding for at least 60
days. If such fees and indemnities are paid pursuant to Section 5.06 of the Sale
and Servicing Agreement, the Sponsor shall reimburse the Issuer in full for such
payments.

Section 4.4.    Limitation on Liability. The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment. However, the Asset
Representations Reviewer will be liable for its willful misfeasance, bad faith
or negligence in performing its obligations under this Agreement. In no event
will the Asset Representations Reviewer be liable for special, indirect or
consequential losses or damages (including lost profit), even if the Asset
Representations Reviewer has been advised of the likelihood of the loss or
damage and regardless of the form of action.

Section 4.5.    Indemnification by Asset Representations Reviewer. The Asset
Representations Reviewer will indemnify each of the Issuer, the Depositor, the
Servicer, the Sponsor, the Owner Trustee and the Indenture Trustee and their
respective directors, officers, employees and agents for all costs, expenses
(including reasonable attorneys’ fees and expenses), losses, damages and
liabilities, including legal fees and expenses incurred in connection with the
enforcement by such Person of any indemnification or other obligation of the
Asset Representations Reviewer, resulting from (a) the willful misconduct, bad
faith or negligence of the Asset Representations Reviewer in performing its
obligations under this Agreement or (b) the Asset Representations Reviewer’s
breach of any of its representations or warranties in this

 

8



--------------------------------------------------------------------------------

Agreement. The Asset Representations Reviewer’s obligations under this
Section 4.5 will survive the termination of this Agreement, the termination of
the Issuer and the resignation or removal of the Asset Representations Reviewer.

Section 4.6.    Inspections of Asset Representations Reviewer. The Asset
Representations Reviewer agrees that, with reasonable prior notice not more than
once during any year, it will permit authorized representatives of the Issuer,
the Servicer, the Sponsor or the Administrator, during the Asset Representations
Reviewer’s normal business hours, to examine and review the books of account,
records, reports and other documents and materials of the Asset Representations
Reviewer relating to (a) the performance of the Asset Representations Reviewer’s
obligations under this Agreement, (b) payments of fees and expenses of the Asset
Representations Reviewer for its performance and (c) a claim made by the Asset
Representations Reviewer under this Agreement. In addition, the Asset
Representations Reviewer will permit the Issuer’s, the Servicer’s, the Sponsor’s
or the Administrator’s representatives to make copies and extracts of any of
those documents and to discuss them with the Asset Representations Reviewer’s
officers and employees. Each of the Issuer, the Servicer, the Sponsor and the
Administrator will, and will cause its authorized representatives to, hold in
confidence the information except if disclosure may be required by law or if the
Issuer, the Servicer, the Sponsor or the Administrator reasonably determines
that it is required to make the disclosure under this Agreement or the other
Basic Documents. The Asset Representations Reviewer will maintain all relevant
books, records, reports and other documents and materials for a period of at
least two years after the termination of its obligations under this Agreement.

Section 4.7.    Delegation of Obligations. The Asset Representations Reviewer
may not delegate or subcontract its obligations under this Agreement to any
Person without the consent of the Issuer, the Sponsor and the Servicer.

Section 4.8.    Confidential Information.

(a)    Treatment. The Asset Representations Reviewer agrees to hold and treat
Confidential Information given to it under this Agreement in confidence and
under the terms and conditions of this Section 4.8, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information. The Confidential Information will not, without the prior consent of
the Issuer, the Sponsor and the Servicer, be disclosed or used by the Asset
Representations Reviewer, or its officers, directors, employees, agents,
representatives or affiliates, including legal counsel (collectively, the
“Information Recipients”) other than for the purposes of performing Asset
Reviews of Subject Receivables or performing its obligations under this
Agreement. The Asset Representations Reviewer agrees that it will not, and will
cause its Affiliates to not (i) purchase or sell securities issued by NMAC or
its Affiliates or special purpose entities on the basis of Confidential
Information or (ii) use the Confidential Information for the preparation of
research reports, newsletters or other publications or similar communications.

 

9



--------------------------------------------------------------------------------

(b)    Definition. “Confidential Information” means oral, written and electronic
materials (irrespective of its source or form of communication) furnished
before, on or after the date of this Agreement to the Asset Representations
Reviewer for the purposes contemplated by this Agreement, including:

(i)    lists of Subject Receivables and any related Review Materials;

(ii)    origination and servicing guidelines, policies and procedures and form
contracts; and

(iii)    notes, analyses, compilations, studies or other documents or records
prepared by the Sponsor or the Servicer, which contain information supplied by
or on behalf of the Sponsor or the Servicer or their representatives.

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer, the Sponsor or the Servicer before its disclosure to the
Information Recipients who, to the knowledge of the Information Recipient is not
bound by a confidentiality agreement with the Issuer, the Sponsor or the
Servicer and is not prohibited from transmitting the information to the
Information Recipients, (C) is independently developed by the Information
Recipients without the use of the Confidential Information, as shown by the
Information Recipients’ files and records or other evidence in the Information
Recipients’ possession or (D) the Issuer, the Sponsor or the Servicer provides
permission to the applicable Information Recipients to release.

(c)    Protection. The Asset Representations Reviewer will take reasonable
measures to protect the secrecy of and avoid disclosure and unauthorized use of
Confidential Information, including those measures that it takes to protect its
own confidential information and not less than a reasonable standard of care.
The Asset Representations Reviewer acknowledges that Personally Identifiable
Information is also subject to the additional requirements in Section 4.9.

(d)    Disclosure. If the Asset Representations Reviewer is required by
applicable law, regulation, rule or order issued by an administrative,
governmental, regulatory or judicial authority to disclose part of the
Confidential Information, it may disclose the Confidential Information. However,
before a required disclosure, the Asset Representations Reviewer, if permitted
by law, regulation, rule or order, will use its reasonable efforts to provide
the Issuer, the Sponsor and the Servicer with notice of the requirement and will
cooperate, at the Sponsor’s expense, in the Issuer’s and the Sponsor’s pursuit
of a proper protective order or other relief for the disclosure of the
Confidential Information. If the Issuer or the Sponsor is unable to obtain a
protective order or other proper remedy by the date that the information is
required to be disclosed, the Asset Representations Reviewer will disclose only
that part of the Confidential Information that it is advised by its legal
counsel it is legally required to disclose.

(e)    Responsibility for Information Recipients. The Asset Representations
Reviewer will be responsible for a breach of this Section 4.8 by its Information
Recipients.

 

10



--------------------------------------------------------------------------------

(f)    Violation. The Asset Representations Reviewer agrees that a violation of
this Agreement may cause irreparable injury to the Issuer, the Sponsor and the
Servicer and the Issuer, the Sponsor and the Servicer may seek injunctive relief
in addition to legal remedies. If an action is initiated by the Issuer or the
Servicer to enforce this Section 4.8, the prevailing party will be entitled to
reimbursement of costs and expenses, including reasonable attorney’s fees and
expenses, incurred by it for the enforcement.

Section 4.9.    Personally Identifiable Information.

(a)    Definitions. “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), vehicle identification number or “VIN”, any other actual or assigned
attribute associated with or identifiable to an individual and any information
that when used separately or in combination with other information could
identify an individual. “Issuer PII” means PII furnished by the Issuer, the
Servicer or their Affiliates to the Asset Representations Reviewer and PII
developed or otherwise collected or acquired by the Asset Representations
Reviewer in performing its obligations under this Agreement.

(b)    Use of Issuer PII. The Issuer does not grant the Asset Representations
Reviewer any rights to Issuer PII except as provided in this Agreement. The
Asset Representations Reviewer will use Issuer PII only to perform its
obligations under this Agreement or as specifically directed in writing by the
Issuer and will only reproduce Issuer PII to the extent necessary for these
purposes. The Asset Representations Reviewer must comply with all laws
applicable to PII, Issuer PII and the Asset Representations Reviewer’s business,
including any legally required codes of conduct, including those relating to
privacy, security and data protection. The Asset Representations Reviewer will
protect and secure Issuer PII. The Asset Representations Reviewer will implement
privacy or data protection policies and procedures that comply with applicable
law and this Agreement. The Asset Representations Reviewer will implement and
maintain reasonable and appropriate practices, procedures and systems, including
administrative, technical and physical safeguards to (i) protect the security,
confidentiality and integrity of Issuer PII, (ii) ensure against anticipated
threats or hazards to the security or integrity of Issuer PII, (iii) protect
against unauthorized access to or use of Issuer PII and (iv) otherwise comply
with its obligations under this Agreement. These safeguards include a written
data security plan, employee training, information access controls, restricted
disclosures, systems protections (e.g., intrusion protection, data storage
protection and data transmission protection) and physical security measures.

(c)    Additional Limitations. In addition to the use and protection
requirements described in Section 4.9(b), the Asset Representations Reviewer’s
disclosure of Issuer PII is also subject to the following requirements:

(i)    The Asset Representations Reviewer will not disclose Issuer PII to its
personnel or allow its personnel access to Issuer PII except (A) for the Asset
Representations Reviewer personnel who require Issuer PII to perform an Asset
Review, (B) with the prior consent of the Issuer or (C) as required by
applicable law. When permitted, the disclosure of or access to Issuer PII will
be limited to the specific information necessary for the individual to complete
the assigned task. The Asset

 

11



--------------------------------------------------------------------------------

Representations Reviewer will inform personnel with access to Issuer PII of the
confidentiality requirements in this Agreement and train its personnel with
access to Issuer PII on the proper use and protection of Issuer PII.

(ii)    The Asset Representations Reviewer will not sell, disclose, provide or
exchange Issuer PII with or to any third party without the prior consent of the
Issuer.

(d)    Notice of Breach. The Asset Representations Reviewer will notify the
Issuer promptly in the event of an actual or reasonably suspected security
breach, unauthorized access, misappropriation or other compromise of the
security, confidentiality or integrity of Issuer PII and, where applicable,
immediately take action to prevent any further breach.

(e)    Return or Disposal of Issuer PII. Except where return or disposal is
prohibited by applicable law, promptly on the earlier of the completion of the
Review or the request of the Issuer, all Issuer PII in any medium in the Asset
Representations Reviewer’s possession or under its control will be (i) destroyed
in a manner that prevents its recovery or restoration or (ii) if so directed by
the Issuer, returned to the Issuer without the Asset Representations Reviewer
retaining any actual or recoverable copies, in both cases, without charge to the
Issuer. Where the Asset Representations Reviewer retains Issuer PII, the Asset
Representations Reviewer will limit the Asset Representations Reviewer’s further
use or disclosure of Issuer PII to that required by applicable law.

(f)    Compliance; Modification. The Asset Representations Reviewer will
cooperate with and provide information to the Issuer regarding the Asset
Representations Reviewer’s compliance with this Section 4.9. The Asset
Representations Reviewer and the Issuer agree to modify this Section 4.9 as
necessary from time to time for either party to comply with applicable law.

(g)    Audit of Asset Representations Reviewer. The Asset Representations
Reviewer will permit the Issuer and its authorized representatives to audit the
Asset Representations Reviewer’s compliance with this Section 4.9 during the
Asset Representations Reviewer’s normal business hours on reasonable advance
notice to the Asset Representations Reviewer, and not more than once during any
year unless circumstances necessitate additional audits. The Issuer agrees to
make reasonable efforts to schedule any audit described in this Section 4.9 with
the inspections described in Section 4.6. The Asset Representations Reviewer
will also permit the Issuer and its authorized representatives during normal
business hours on reasonable advance written notice to audit any service
providers used by the Asset Representations Reviewer to fulfill the Asset
Representations Reviewer’s obligations under this Agreement.

(h)    Affiliates and Third Parties. If the Asset Representations Reviewer
processes the PII of the Issuer’s Affiliates or a third party when performing an
Asset Review, and if such Affiliate or third party is identified to the Asset
Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section 4.9, and this Agreement is intended to
benefit the Affiliate or third party. The Affiliate or third party will be
entitled to enforce the PII related terms of this Section 4.9 against the Asset
Representations Reviewer as if each were a signatory to this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE V

RESIGNATION AND REMOVAL;

SUCCESSOR ASSET REPRESENTATIONS REVIEWER

Section 5.1.    Eligibility Requirements for Asset Representations Reviewer. The
Asset Representations Reviewer must be a Person who (a) is not Affiliated with
the Sponsor, the Depositor, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (b) was not, and is not Affiliated with a
Person that was, engaged by the Sponsor or any Underwriter to perform any due
diligence on the Receivables prior to the Closing Date.

Section 5.2.    Resignation and Removal of Asset Representations Reviewer.

(a)    No Resignation of Asset Representations Reviewer. The Asset
Representations Reviewer will not resign as Asset Representations Reviewer
except (i) if the Asset Representations Reviewer is merged into or becomes an
Affiliate of the Sponsor, the Servicer, the Indenture Trustee, the Owner
Trustee, (ii) the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1, or (iii) upon a determination that the performance
of its duties under this Agreement is no longer permissible under applicable law
and there is no reasonable action that it could take to make the performance of
its obligations under this Agreement permitted under applicable law. Upon the
occurrence of one of the foregoing events, the Asset Representations Reviewer
shall promptly resign and the Sponsor shall appoint a successor Asset
Representations Reviewer. The Asset Representations Reviewer will deliver a
notice of its resignation to the Issuer, the Sponsor and the Servicer, and if
the Asset Representation Reviewer resigns pursuant to clause (b) above, an
Opinion of Counsel supporting its determination.

(b)    Removal of Asset Representations Reviewer. If any of the following events
occur, the Indenture Trustee, at the direction of Noteholders evidencing a
majority of the aggregate Outstanding Amount of the Notes, by notice to the
Asset Representations Reviewer, shall remove the Asset Representations Reviewer
and terminate its rights and obligations under this Agreement:

(i)    the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1;

(ii)    the Asset Representations Reviewer breaches any of its representations,
warranties, covenants or obligations in this Agreement; or

(iii)    an Insolvency Event of the Asset Representations Reviewer occurs.

(c)    Notice of Resignation or Removal. The Servicer will notify the Issuer,
the Owner Trustee and the Indenture Trustee of any resignation or removal of the
Asset Representations Reviewer.

 

13



--------------------------------------------------------------------------------

Section 5.3.    Successor Asset Representations Reviewer.

(a)    Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, the Sponsor will
appoint a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.1.

(b)    Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entered into a new agreement with the Issuer on substantially the same terms as
this Agreement.

(c)    Transition and Expenses. If the Asset Representations Review resigns or
is removed, the Asset Representations Reviewer will cooperate with the Issuer
and take all actions reasonably requested to assist the Issuer in making an
orderly transition of the Asset Representations Reviewer’s rights and
obligations under this Agreement to the successor Asset Representations
Reviewer. The Asset Representations Reviewer will pay the reasonable expenses of
transitioning the Asset Representations Reviewer’s obligations under this
Agreement and preparing the successor Asset Representations Reviewer to take on
such obligations on receipt of an invoice with reasonable detail of the expenses
from the Issuer or the successor Asset Representations Reviewer.

Section 5.4.    Merger, Consolidation or Succession. Any Person (a) into which
the Asset Representations Reviewer is merged or consolidated, (b) resulting from
any merger or consolidation to which the Asset Representations Reviewer is a
party or (c) succeeding to the business of the Asset Representations Reviewer,
if that Person meets the eligibility requirements in Section 5.1, will be the
successor to the Asset Representations Reviewer under this Agreement. Such
Person will execute and deliver to the Issuer and the Servicer an agreement to
assume the Asset Representations Reviewer’s obligations under this Agreement
(unless the assumption happens by operation of law).

ARTICLE VI

OTHER AGREEMENTS

Section 6.1.    Independence of Asset Representations Reviewer. The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of, or deemed to be the agent of, the Issuer, the
Indenture Trustee or the Owner Trustee for the manner in which it accomplishes
the performance of its obligations under this Agreement. None of the Issuer, the
Indenture Trustee or the Owner Trustee shall be responsible for monitoring the
performance of the Asset Representations Reviewer or liable to any Person for
the failure of the Asset Representations Reviewer to perform its obligations
hereunder. Unless authorized by the Issuer, the Indenture Trustee or the Owner
Trustee, respectively, the Asset Representations Reviewer will have no authority
to act for or represent the Issuer, the Indenture Trustee or the Owner Trustee
and will not be considered an agent of the Issuer, the Indenture Trustee or the
Owner Trustee. Nothing in this Agreement will make the Asset Representations
Reviewer and either of the Issuer, the Indenture Trustee or the Owner Trustee
members of any partnership, joint venture or other separate entity or impose any
liability as such on any of them.

 

14



--------------------------------------------------------------------------------

Section 6.2.    No Petition. Each party hereto agrees that, prior to the date
which is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing or institute with any
other Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section 6.2 shall survive the
termination of this Agreement.

Section 6.3.    Limitation of Liability of Owner Trustee. This Agreement has
been signed on behalf of the Issuer by Wilmington Trust, National Association
not in its individual capacity but solely in its capacity as Owner Trustee of
the Issuer. In no event will Wilmington Trust, National Association in its
individual capacity or a beneficial owner of the Issuer have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer under this Agreement, as to all of which recourse shall be had solely
to the assets of the Issuer. For all purposes under this Agreement, the Owner
Trustee will be subject to, and entitled to the benefits of, the Trust
Agreement.

Section 6.4.    Termination of Agreement. This Agreement will terminate, except
for the obligations under Section 4.5, on the earlier of (a) the payment in full
of all outstanding Notes and the satisfaction and discharge of the Indenture and
(b) the date the Issuer is terminated under the Trust Agreement.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1.    Amendments.

(a)    Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person subject to the satisfaction of
one of the following conditions:

(i)    the Seller or the Servicer delivers an Officer’s Certificate or Opinion
of Counsel to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

 

15



--------------------------------------------------------------------------------

(ii)    the Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 7.1 shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person, (which consent
shall not be unreasonably withheld or delayed); provided, further, that in the
event that any Certificates are held by anyone other than the Administrator or
any of its Affiliates, this Agreement may only be amended by the parties hereto
if, in addition, (i) the Holders of the Certificates evidencing a majority of
the Certificate Balance of the Certificates consent to such amendment or
(ii) such amendment shall not, as evidenced by an Officer’s Certificate of the
Administrator or an Opinion of Counsel delivered to the Owner Trustee,
materially and adversely affect the interests of the Certificateholders.

(b)    This Agreement may also be amended by the parties hereto for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholders with the consent of:

(i)    the Holders of Notes evidencing not less than a majority of the
Outstanding Amount of the Notes; and

(ii)    the Holders of the Certificates evidencing a majority of the Certificate
Balance.

It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof.

(c)    Promptly after the execution of any such amendment or consent, the
Servicer shall furnish written notification of the substance of such amendment
or consent to each Rating Agency.

(d)    Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. The Owner Trustee and the Indenture Trustee may,
but shall not be obligated to, enter into any such amendment which adversely
affects the Owner Trustee’s or the Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement.

Section 7.2.    Notices. All demands, notices, communications and instructions
upon or to the Seller, the Servicer, the Owner Trustee, the Indenture Trustee or
the Rating Agencies under this Agreement shall be in writing, personally
delivered or mailed by certified mail, return receipt requested, and shall be
deemed to have been duly given upon receipt (a) in the case of the Seller, to
Nissan Auto Receivables Corporation II, One Nissan Way, Franklin, Tennessee,
37067, Attention: Treasurer, (b) in the case of the Servicer, to Nissan Motor
Acceptance Corporation, One Nissan Way, Franklin, Tennessee, 37067, Attention:
Treasurer, (c) in the case of the Issuer or the Owner Trustee, to Nissan Auto
Receivables 2017-A Owner Trust, c/o Wilmington Trust, National Association,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware

 

16



--------------------------------------------------------------------------------

19890, Attention: Nissan Auto Receivables 2017-A Owner Trust, (d) in the case of
the Indenture Trustee, to U.S. Bank National Association, 190 South LaSalle
Street, 7th Floor, Chicago, IL 60603, Attention: NAROT 2017-A, (e) in the case
of Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring Department, 7
World Trade Center, 250 Greenwich Street, New York, New York 10007, (f) in the
case of Fitch, to Fitch Ratings, 33 Whitehall Street, New York, New York, 10004,
Attention: Asset-Backed Securities Group, and (g) in the case of the Asset
Representations Reviewer, to Clayton Fixed Income Services LLC, 1700 Lincoln
Street Suite 2600, Denver, CO 80203, Attention: SVP Surveillance, with a copy to
Clayton Fixed Income Services LLC, 100 Beard Sawmill Road, Suite 200, Shelton,
CT 06484, Attention: General Counsel, or, as to each of the foregoing, at such
other address as shall be designated by written notice to the other parties.

(a)    All notices, requests, reports, consents or other communications required
to be delivered to the Rating Agencies by the Servicer hereunder shall be
delivered by the Servicer to each Rating Agency then rating the Notes; provided,
however, that all notices, requests, reports, consents or other communications
required to be delivered to the Rating Agencies hereunder or under any other
Basic Document shall be deemed to be delivered if a copy of such notice,
request, report, consent or other communication has been posted on any website
maintained by or on behalf of NMAC pursuant to a commitment to any Rating Agency
relating to the Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

Section 7.3.    Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Sponsor, the Servicer, the Issuer
and the Asset Representations Reviewer. The Indenture Trustee (for the benefit
of itself and the Noteholders) will be an express third-party beneficiary of
this Agreement and entitled to enforce this agreement against the parties
hereto. Nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.

Section 7.4.    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 7.5.    Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

Section 7.6.    Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

Section 7.7.    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401

 

17



--------------------------------------------------------------------------------

OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Section 7.8.    Waivers. No failure or delay on the part of any party hereto in
exercising any power, right or remedy under this Agreement shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
power, right or remedy preclude any other or further exercise hereof or thereof
or the exercise of any such power, right or remedy preclude any other or further
exercise hereof or thereof or the exercise of any other power, right or remedy.

[Remainder of Page Left Blank]

 

18



--------------------------------------------------------------------------------

EXECUTED BY:

 

NISSAN AUTO RECEIVABLES 2017-A OWNER TRUST,

as Issuer

By:   WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity,  
but solely as Owner Trustee By:  

 

  Name:     Title:  

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer

By:  

 

  Name:     Title:  

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

By:  

 

  Name:     Title:  

 

Signature Page to Asset Representations Review Agreement



--------------------------------------------------------------------------------

Schedule A

Representations and Warranties, Review Materials and Tests

Representation and Warranty

 

  (a) Characteristics of Receivables. Such Receivable

a.    has been originated in the United States of America by a Dealer for the
retail sale of a Financed Vehicle, has been fully and properly executed or
authenticated by the parties thereto, and has been validly assigned by such
Dealer to NMAC,

b.    created a valid and enforceable security interest in favor of NMAC in such
Financed Vehicle,

c.    contains provisions that entitle the holder thereof to realize on the
collateral as security,

d.    provides for level monthly payments that fully amortize the Amount
Financed over an original term of no greater than 75 payments, except that
(i) the payment amount in the first or last month in the life of the Receivable
may be minimally different from the level payment amount and (ii) the initial
payment on such Receivable may have been deferred for up to 90 days, and

e.    provides for interest at the related APR.

Review Materials

Retail Sale Contract

Dealer Agreement

Servicing System Records/Data File

Tests

 

i) Origination of Each Receivable

 

  a) Review the Contract and confirm the Dealer address is in the United States.

 

  b) Review the Contract and confirm that the Buyer, Co-buyer (if applicable)
and Dealer have signed the Contract

 

  c) Review the Contract and confirm that NMAC, or an acceptable variation of
the name, is listed as the assignee within the Assignment Section

 

  d) Review the Contact and confirm the VIN on the Contract matches the VIN on
the certificate of title or application for title

 

  e) Review the Contact and confirm the Dealer (Seller) signed the Assignment
section of the Contract



--------------------------------------------------------------------------------

ii) Security Interest Enforcement

 

  a) Review the Receivable File and confirm that the security interest has not
been subordinated and the Receivable maintains an enforceable security interest
in favor of NMAC for the Financed Vehicle

 

iii) Repossession

 

  a) Review the Contract and confirm that it contains language entitling the
holder to repossess the financed vehicle

 

iv) Fully Amortizing Payment Schedule

 

  a) Review the Contract and confirm all payments are equivalent with the
possible exception of the first and last payments which may differ within an
appropriate range

 

  b) Review the Truth in Lending section of the Contract and calculate the
product of the Amount of Payments with the Number of Payments and confirm that
this amount is equal to the Total of Payments

 

  c) Confirm the original term is not greater than 75 payments

 

  d) Confirm that the first payment is not deferred more than 90 days past the
contract date

 

  e) Confirm the Obligor has made the initial payment

 

v) Fully Realized Interest

 

  a) Confirm the interest portion of the monthly payments is calculated based on
the APR reported on the Contract

 

vi) If Steps (i) through (v) are confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representation and Warranty

 

  (b) Compliance with Law. Such Receivable complied at the time it was
originated or made with all requirements of applicable federal, state and local
laws, and regulations thereunder.

Review Materials

Retail Sale Contract

Tests

 

  i) Review the Contract form number and revision date and confirm it is on the
list of Approved Contract Forms.

 

  ii) If step (i) is confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (c) Binding Obligation. Such Receivable represents the legal, valid and
binding payment obligation in writing of the related Obligor, enforceable by the
holder thereof in accordance with its terms subject to (i) the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, (ii) the effect of general equitable
principles and (iii) the potential unenforceability of waivers of jury trial
provisions in certain states.

Review Materials

Retail Sale Contract

Tests

 

i) Review the Contract form number and revision date and confirm it is on the
list of Approved Contract Forms

 

ii) Confirm the buyer and co-buyer (if applicable) signed the Contract

 

iii) If Step (i) and (ii) are confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (d) Security Interest in Financed Vehicle. Immediately prior to the sale,
assignment and transfer thereof to the Issuer, such Receivable was secured by a
validly perfected first priority security interest in the Financed Vehicle in
favor of NMAC as secured party or all necessary and appropriate actions shall
have been commenced that would result in the valid perfection of a first
priority security interest in the Financed Vehicle in favor of NMAC as secured
party.

Review Materials

Retail Sale Contract

Title Documents

Receivable File

Tests

 

i) Observe the Title Documents and confirm they report NMAC, or an accepted
variation of the name, as the first lien holder.

 

ii) Observe the Obligor name on the Contract and confirm the name matches the
name on the Title Documents

 

iii) Observe the Vehicle Identification Number (VIN) on the Contract and confirm
it matches the VIN number as reported in the Title Documents

 

iv) If Steps (i) through (iii) are confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (e) Repossession. As of the Cut-off Date, according to the records of NMAC,
the Financed Vehicle related to such Receivable has not been repossessed and the
possession thereof not reinstated.

Review Materials

Servicing System Records/Data File

Tests

 

i) Confirm the Financed Vehicle was not marked as repossessed as of the Cut-Off
Date

 

ii) If Step (i) is confirmed, it will be a Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (f) Receivables in Force. The records of the Servicer do not reflect that such
Receivable has been satisfied, subordinated or rescinded, nor that any Financed
Vehicle has been released from the lien granted by the related Receivable in
whole or in part.

Review Materials

Servicing System Records/Data File

Receivable File

Tests

 

i) Observe the Receivable File and confirm there is no indication the Receivable
was subordinated or Rescinded

 

ii) Observe the Receivable File and confirm there is no indication the
Receivable was satisfied prior to the Cut-off Date

 

iii) Observe the Receivable File and confirm there is no indication the Financed
Vehicle has been released from the Lien in whole or in part

 

iv) If Steps (i), (ii) and (iii) are confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (g) No Waiver. No provision of a Receivable has been waived in a manner that
is prohibited by the provisions of Section 4.01.

Review Materials

Receivable File

Servicing System Records/Data File

Tests

 

i) Review the Receivable File and confirm there is no indication the terms of
the Receivable have been waived, altered or modified so as to extend the date
for final payment beyond April 30, 2023 (the last day of the Collection Period
preceding the latest Final Scheduled Distribution Date of any Notes issued under
the Indenture)

 

ii) Review the Receivable File and confirm there is no indication the terms of
the Receivable have been waived, altered or modified so as to reduce the APR or
Principal Balance other than as required by applicable law or court order if
documentation of such is contained in the Receivable File

 

iii) If Steps (i) and (ii) are confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (h) No Defenses. The records of the Servicer do not reflect that such
Receivable is subject to any asserted or threatened right of rescission, setoff,
counterclaim or defense.

Review Materials

Receivable File

Retail Sale Contract

Dealer Agreement

Tests

 

i) Review the Receivable File and confirm there is no indication that the
Receivable is subject to rescission, setoff, counterclaim or defense that would
cause the Receivable to become invalid

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (i) No Default. The records of the Servicer reflect that, except for payment
defaults continuing for a period of not more than 29 days as of the Cut-off
Date, no default, breach, violation or event permitting acceleration under the
terms of such Receivable has occurred.

Review Materials

Receivable File

Servicing System Records/Data File

Tests

 

i) Confirm there is no indication of a default, breach, violation or event that
would permit acceleration under the terms of the Receivable except for payment
default within 29 days of the Cut-off Date.

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (j) Insurance. The Obligor is required under the terms of the related
Receivable to maintain physical damage insurance covering the Financed Vehicle.

Review Materials

Retail Sale Contract

Tests

 

i) Confirm the Contract contains language that requires the Obligor to obtain
and maintain insurance against physical damage to the Financed Vehicle

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (k) Certificate of Title. The Receivable File related to such Receivable
contains the original Certificate of Title (or a photocopy or image thereof) or
evidence that an application for a Certificate of Title has been filed.

Review Materials

Receivable File

Tests

 

i) Confirm Receivable File contains the original Certificate of Title (or
photocopy) or evidence of application for Certificate of Title.

 

ii) If confirmed, it will be a Test Pass.



--------------------------------------------------------------------------------

Representation and Warranty

 

  (l) Lawful Assignment. Such Receivable has not been originated in, or shall be
subject to the laws of, any jurisdiction under which the sale, transfer and
assignment of such Receivable under this Agreement are unlawful, void or
voidable.

Review Materials

Retail Sale Contract

Tests

 

i) Review the Contract form number and revision date and confirm it is on the
list of Approved Contract Forms

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (m) Chattel Paper. Such Receivable constitutes either “tangible chattel paper”
or “electronic chattel paper” as such terms are defined in the UCC.

Review Materials

Retail Sale Contract

Title Documents

Tests

 

i) Review the Contract form number and revision date and confirm it is on the
list of Approved Contract Forms

 

ii) Confirm there is a signature under the appropriate buyer, co-buyer and
seller signature lines within the Contract

 

iii) Confirm the Contract reports an amount financed greater than zero

 

iv) Confirm there is documentation of a lien against the Title of a vehicle

 

v) If (i) through (iv) are confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (n) Simple Interest Receivable. Such Receivable is a Simple Interest
Receivable.

Review Materials

Retail Sale Contract

Tests

 

i) Review the Contract and confirm that it is a simple interest Contract.

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (o) APR. The Annual Percentage Rate of such Receivable ranges from 0.00% to
10.07%.

Review Materials

Retail Sale Contract

Tests

 

i) Confirm the APR reported in the Truth in Lending disclosure on the Contract
is between 0.00% and 10.07%.

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (p) Maturity. As of the Cut-off Date, such Receivable had a remaining term to
maturity of not less than 2 payments and not greater than 69 payments.

Review Materials

Servicing System Records/Data File

Tests

 

i) Review the data file as of the Cut-off Date and confirm the Receivable has a
remaining term of at least 2 payments and not greater than 69 payments

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (q) First Payment. As of the Cut-off Date, the related Obligor has made the
initial payment on such Receivable.

Review Materials

Servicing System Records/Data File

Tests

 

i) Review servicing system records and confirm that the Obligor has made at
least one payment on the Receivable.

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (r) Balance. Such Receivable had an original Principal Balance of not more
than $79,915.43 and, as of the Cut-off Date, had a Principal Balance of not less
than $2,000.00 and not more than $73,738.24.

Review Materials

Retail Sale Contract

Sale and Servicing Agreement

Servicing System Records/Data File

Tests

 

  i) Review the Contract and confirm that the original principal balance is less
than or equal to $79,915.43.

 

  ii) Review servicing system records and confirm that the remaining principal
balance as of the Cut-off Date is greater than or equal to $73,738.24, but less
than or equal to $2,000.00.

 

  iii) If (i) and (ii) are confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (s) Delinquency. Such Receivable was not more than 29 days past due as of the
Cut-off Date, and such Receivable has not been extended by more than two months.

Review Materials

Servicing System Records/Data File

Retail Sale Contract Amendments (if necessary)

Tests

 

i) Review servicing system record and confirm that the Next Due Date as of the
Cut-off Date was not more than 29 days from the Cut-off Date.

 

ii) Review the Contract and any Contract amendments and confirm the Receivable
was not amended to extend the payment term by more than 2 months.

 

iii) If (i) and (ii) are confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (t) Bankruptcy. No Obligor was the subject of a bankruptcy proceeding
(according to the records of NMAC) as of the Cut-off Date.

Review Materials

Servicing System Records/Data File

Receivable File

Tests

 

i) Review servicing records and confirm the Obligor is not the subject of a
bankruptcy proceeding as of the Cut-off Date

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (u) Origination. Such Receivable has an origination date on or after
February 21, 2011.

Review Materials

Retail Sale Contract

Tests

 

i) Confirm the execution date of the Contract is on or after February 21, 2011.

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (v) Receivables Files. There is only one original executed copy of each
“tangible record” constituting or forming a part of such Receivable that is
tangible chattel paper and a single “authoritative copy” (as such term is used
in Section 9-105 of the UCC) of each electronic record constituting or forming a
part of such Receivable that is electronic chattel paper. The Receivable Files
that constitute or evidence such Receivable do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed by the
Seller to any Person other than the Issuer.

Review Materials

Retail Sale Contract

Receivable File

Tests

 

i) If the Contract is considered a “tangible record”, confirm there is one
original executed copy.

 

ii) If the Contract was electronic, confirm it was completed electronically and
is identified as being held in NMAC’s electronic vault maintained by Dealertrack
or any successor provider.

 

iii) Review the Receivable File and confirm there is no indication the
Receivable has been pledged, assigned or conveyed to anyone other than NMAC or
the Issuer.

 

iv) If (i) or (ii) and (iii) are confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (w) Force-Placed Insurance Premiums. No contract relating to such Receivable
has had force-placed insurance premiums added to the amount financed.

Review Materials

Retail Sale Contract

Tests

 

i) Confirm the Contract does not have force-placed insurance premium added to
the amount financed

 

ii) If confirmed, then Test Pass



--------------------------------------------------------------------------------

Representation and Warranty

 

  (x) No Government Obligors. Such receivable shall not be due from the United
States or any state, or from any agency, department subdivision or
instrumentality thereof.

Review Materials

Retail Sale Contract

Tests

 

i) Review the Contract and confirm the Buyer or Co-Buyer is not a federal or
state government, agency, department subdivision or instrumentality

 

ii) If confirmed, then Test Pass